REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18, 20-23, 25-27 and 29 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.
The closest prior art includes:

Hao, et al. (US Patent Publication 2012/0130513 A1), teaches a graphical user interface for use in controlling an HVAC and other devices in multiple zones of a building and allowing a user to control desired setpoints for temperatures in each zone [Fig 6].  Hao further teaches including selectable representations for each zone as part of a user interface used for controlling temperatures in the zones [Figs 6A-6C, Fig 7].

Hriljac, et al. (US Patent Publication 2018/0129232 A1), a system for controlling a multi-zone HVAC system and allowing for setting a maximum temperature setpoint as well as a minimum temperature setpoint via tiles on the user interface [Fig 3].  Hriljac further teaches the zone management screen having an adjustable representation and selectable representations of zones of the HVAC system [Fig 5].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        29 June 2021